Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 24, 2022 has been entered.
 
Response to Amendment/Arguments
	Applicant’s amendments to the claims filed 10/24/2022 have been entered. Claims 1-2, 7-8, 10-11, 13-14, and 19-21 remain pending. 
	Applicant argues: 
Applicant disagrees with aspects of the rejection. Nevertheless, in the interest of expediting prosecution, Applicant has herein amended independent claim 1 to recite, for example: 
the fixing member includes a support, the support is extendable in its length to elevate the fixing member and is retractable in the length to lower the fixing member, and the support is extendable to stand on a floor and press the ceiling so as to fix the panel member. 
Applicant respectfully submits the cited references fail to teach or suggest the above-quoted recitations.
Farren discloses a folding base plate 10, which can be folded and unfolded to the central sleeve 12. The Office Action appears to confound the central sleeve 12 with the housing 2. The housing 2 can hold the UV lamp 5, and fold open. Farren, [0071]. However, the housing 2 is unable to stand on a floor. Additionally, while the folding base plate 10 may stand on a floor, it cannot press the ceiling, in which a hole to be sealed by a panel member is located. Furthermore, importantly, the folding base plate 10 is not extendable nor retractable in its length. Therefore, Farren fails to teach or suggest the above-quoted recitations.
Examiner has set forth new grounds of rejection for claim 1 in response to the new claim limitation that the support of the fixing member is extendable and retractable in length, whereas previously the central sleeve 12 of Farren read on the claim limitations because it was simply extendable with respect to the distribution source by moving up and down a central support of fixed length but otherwise the distribution source was not mounted in a central support that changed length. Wang et al. modified by Farren is further modified by another feature of another embodiment of Farren so that the support has a telescoping structure that allows it to be extendable and retractable in length. Thus, the folding base plate 10, central sleeve 12, and central post 16 in combination read on a support that stands on a floor and is capable of extending/retracting in order to press the fixing member against a ceiling. Examiner acknowledges that housing 2 does not read on said support and clarifies that the intention was to reference the central post that central sleeve 12 is mounted on. 
 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.	
Claims 1-2, 7-8, 10-11, and 21 are rejected under 35 U.S.C. 103 as unpatentable over Wang et al. (US 20030138558 A1) in view of Farren (US 20110305597 A1). 
Regarding claim 1, Wang et al. teaches a disinfection apparatus comprising: 
an installation member wherein the installation member includes: 
a panel member configured to seal a hole located in a ceiling (Fig. 2: alignment guide 230); 
a nozzle configured to be placed in a ceiling space through the hole and spray a chemical solution to disinfect the ceiling space (Fig. 2: nozzle assembly 300, abstract: The spray nozzle comprises an easily cleaned and easily replaced straight liquid tube whose liquid contents are principally propelled by a heated propellant gas, such as heated air.);
a mount member configured to place the nozzle above the panel member (Fig. 2: supporting tube 210);
and a fixing member configured to maintain a state in which the scaling panel member seals the hole (Fig. 2: cylindrical portion below alignment guide 220) but does not teach 
the fixing member includes a support, the support is extendable in its length to elevate the fixing member and is retractable in the length to lower the fixing member, and
the support is extendable to stand on a floor and press the ceiling so as to fix the panel member.
Farren teaches various mechanisms for moving a distribution source inside an enclosed space, which is a container in this case (abstract, Fig. 1-16). Farren teaches using a support that is extendable with respect to the distribution source and able to stand on the floor on the container, in order to expose the entire space to sterilization (Farren Fig. 7: central sleeve 12, folding base plate 10, par. 71).
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the fixing member of Wang et al. to have a support with a folding base plate for standing on the floor, which is extendable with respect to the distribution source, as taught by Farren, in order to support the vertical of its distribution source, a spray nozzle in this case, in an enclosed space.
Wang et al. modified by Farren teaches wherein the support is extendable with respect to the distribution in order to adjust the height of the distribution source, but does not teach wherein the support is extendable in its length to elevate the fixing member and is retractable in the length to lower the fixing member.
However, alternative embodiments of Farren teach a support that is extendable and retractable in length for the purpose of raising and lowering the distribution source, in order to adapt the sterilization device to the space that it sterilizes (Fig. 10-11: central sleeve 12; par. 74: Central sleeve 12 also moves up and down on central post 16, and can telescope up covering central post 16 in order to decrease the overall size of the device facilitating transport). 
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the support of Wang et al. modified by Farren to be extendable and retractable in length, as taught by Farren, in order to adapt the sterilization device to the space that said device sterilizes. 
Wang et al. modified by Farren is thus capable of: the support is extendable to stand on a floor and press the ceiling so as to fix the panel member. 
Regarding claim 2, Wang et al. modified by Farren teaches the disinfection apparatus according to claim 1, as set forth above, and further teaches wherein the mount member is configured to be coupled to the panel member (Fig. 2), 
and the panel member is configured to support the nozzle (Fig. 2).
Regarding claim 7, Wang et al. modified by Farren teaches the disinfection apparatus according to claim 1, as set forth above, and further teaches wherein the panel member has a shape corresponding to a grid of a grid ceiling, and the fixing member is configured to fix the panel member by pressing the panel member against the grid (Fig. 1: the alignment guide 220 has a rectangular shape, which reads on a shape corresponding to a grid of a grid ceiling, and the fixing member, which is on the modified extendable support, is vertically below the alignment guide).
Regarding claim 8, Wang et al. modified by Farren teaches the disinfection apparatus according to claim 2, as set forth above, and further teaches wherein the panel member has a shape corresponding to a grid of a grid ceiling, and the fixing member is configured to fix the panel member by pressing the panel member against the grid (Fig. 1: the alignment guide 220 has a rectangular shape, which reads on a shape corresponding to a grid of a grid ceiling, and the fixing member, which is on the modified extendable support, is vertically below the alignment guide). 
Regarding claim 10, Wang et al. modified by Farren teaches the disinfection device according to claim 1, as set forth above, and further teaches wherein the fixing member includes an engagement portion configured to bring the panel member into engagement with a ceiling component, which forms the ceiling, or a ceiling access opening component, which forms a ceiling access opening located in the ceiling (Fig. 2: the top portion of the cylindrical tube below the alignment guide that touches the alignment guide, par. 74: The resultant compact injector can be packaged into a cylindrical volume small enough to place into holes formed through an architectural covering, e.g. a wall, ceiling, or even a structural member, and through the duct). 

Regarding claim 11, Wang et al. modified by Farren teaches the disinfection device according to claim 2, as set forth above, and further teaches wherein the fixing member includes an engagement portion configured to bring the panel member into engagement with a ceiling component, which forms the ceiling, or a ceiling access opening component, which forms a ceiling access opening located in the ceiling (Fig. 2: the top portion of the cylindrical tube below the alignment guide that touches the alignment guide, par. 74: The resultant compact injector can be packaged into a cylindrical volume small enough to place into holes formed through an architectural covering, e.g. a wall, ceiling, or even a structural member, and through the duct).

Regarding claim 21, Wang et al. teaches the disinfection apparatus according to claim 1, as set forth above, and further teaches wherein:
the mount member is provided on an upper surface of the panel member, the nozzle is attached to the mount member, and
the fixing member is provided on a lower surface of the panel member (Fig. 2).

Claims 13-14 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. modified by Farren, in view of McVey (US 20040184950 A1). 
Regarding claim 13, Wang et al. modified by Farren teaches the disinfection apparatus according to claim 1, as set forth above, does not teach further comprising: a hygrometer configured to measure a humidity in the ceiling space; and circuitry configured to control spraying from the nozzle, wherein the circuitry is configured to perform spraying of the chemical solution until the humidity measured by the hygrometer reaches a target relative humidity.
McVey teaches a ceiling decontamination device located in a ceiling duct that circulates hydrogen peroxide sterilant (abstract, Fig. 1). For the purpose of distributing hydrogen peroxide vapor, it teaches using nozzles (par. 33: The hose, particularly a porous hose, delivers high concentrations of the vapor directly to problem areas of the duct. In one embodiment, the hose has high velocity nozzles such that the vapor is ejected at high velocities deliberately disturbing and suspending dirt and dust that may be lining the walls of the ductwork). 
Furthermore, McVey teaches “Additional concentration sensors 48 are preferably mounted in the individual offices, at the heat exchanger, and at other accessible locations in the ductwork. The sensors detect the concentration of hydrogen peroxide and/or water vapor in the room and ductwork. The sensors are connected with the decontamination control system 46. The control system responds to the detected concentrations of water vapor and/or hydrogen peroxide by adjusting one or more of hydrogen peroxide concentration in the vapor, flow rates, exposure times, and the like to maintain suitable conditions for decontamination” (par. 32). A sensor that can detect the concentration of hydrogen peroxide and/or water vapor in the room reads on a hygrometer. The purpose of the sensor is to inform the decontamination operation conditions. 
Wang et al. teaches a device capable of circulating a vapor in a ceiling space so that the vapor can seal ducts. The same structure would be capable of distributing vapor for a different purpose, such as decontamination, in the context of maintaining a ceiling duct, and thus it is a known means to achieve a known need. A hygrometer would also be added onto the apparatus in order to aid with the decontamination.
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify apparatus of Wang et al. modified by Farren to spray hydrogen peroxide vapor and have a hygrometer, as taught by McVey, in order to decontaminate a ceiling space, and inform the decontamination conditions, respectively. 

Regarding claim 14, Wang et al. modified by Farren and McVey teaches the disinfection apparatus according to claim 2, as set forth above, and further teaches further comprising: a hygrometer configured to measure a humidity in the ceiling space; and circuitry configured to control spraying from the nozzle, wherein the circuitry is configured to perform spraying of the chemical solution until the humidity measured by the hygrometer reaches a target relative humidity.

Regarding claim 19, Wang et al. modified by Farren and McVey teaches the disinfection apparatus according to claim 7, as set forth above, and further teaches further comprising: a hygrometer configured to measure a humidity in the ceiling space; and circuitry configured to control spraying from the nozzle, wherein the circuitry is configured to perform spraying of the chemical solution until the humidity measured by the hygrometer reaches a target relative humidity.

Regarding claim 20, Wang et al. modified by Farren and McVey teaches the disinfection apparatus according to claim 8, as set forth above, and further teaches further comprising: a hygrometer configured to measure a humidity in the ceiling space; and circuitry configured to control spraying from the nozzle, wherein the circuitry is configured to perform spraying of the chemical solution until the humidity measured by the hygrometer reaches a target relative humidity.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANGRU CHEN whose telephone number is (571)272-1201. The examiner can normally be reached Monday-Friday 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth A. Robinson can be reached on (571) 272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHANGRU CHEN/Examiner, Art Unit 1796        

/KEVIN JOYNER/Primary Examiner, Art Unit 1799